 

STRICTLY CONFIDENTIAL

 

February 26, 2015

 

St. Joseph, Inc.

4205 Carmel Mountain Drive

McKinney, TX 75070

United States

Attention: Mr. Gerald McIlhargey, CEO

 

STRICTLY CONFIDENTIAL
SUBJECT TO CONTRACT

 

Dear Sirs,

 

Project “GALILEO”

 

This letter serves as a non-binding letter of intent between Zone USA, Inc.
(collectively “we” or the “Investor”) and St. Joseph, Inc. (the “Company”), a
corporation established under the laws of the State of Colorado, United States
and having a place of business at 4205 Carmel Mountain Drive, McKinney, TX 75070
United States whereby the Investor hereby proposes to the Company to acquire or
procure acquisition of not less than 80% of the issued share capital on a fully
diluted basis in the Company, by way of subscription of new shares and/or (if
thought desirable) derivative instruments convertible into shares of the
Company, together with all rights, benefits and interests thereof or arising
therefrom or in connection thereto, and free from liens, charges, encumbrances
or third party rights, in consideration for which we shall transfer and assign
of all our beneficial interests (“Business Cos Interests”) of and in a group of
limited liability companies providing telecom-related voice and data services in
the United States (“Business Cos”), such Business Cos’ Interests representing
fifty percent (50%) of all issued membership interests of Business Cos, whether
by way of transfer and assignment of the entire issued share capital of the
immediate holding company which is the registered owner of the Business Cos
Interests or otherwise, upon the terms and conditions as set forth below:

 

1. Structure. At present, we are structuring the transaction as a sale of the
Business Cos Interests to the Company, in consideration for which the Company
shall issue and allot to the Investor, or as we direct, (i) common shares or
(ii) convertible preferred shares, which shares will be identical to the common
shares of the Company except that they will have a conversion feature permitting
the holder of such shares to convert them into an aggregate number of common
shares, so that in each case the Investor (or the holders thereof) shall hold
collectively not less than eighty (80%) of the total issued and outstanding
shares of the Company on a fully-diluted and converted basis (after taking into
consideration the existing shares, options and other interests in the Company
and the stock issuance pursuant to the Concurrent Equity Financing as further
described below). We may, however, opt for another form of transaction, based
upon a review of the proposed tax, financial, corporate and legal structures,
and other legitimate considerations of the Investor (and such transaction, in
any form whatsoever, being referred to herein as an “acquisition”).     2.
Business Cos. The Business Cos are limited liability companies which are engaged
in the business of providing telecommunications (both voice and data) services
in the United States, servicing the needs of independent local exchange carrier,
competitive exchange carrier and interexchange carrier markets, as well as
wireless carriers, corporate enterprise and residential customers nationally.

 

 

 

 

STRICTLY CONFIDENTIAL

 

3. Management of the Company. All normal or ordinary business, operations and
activities of the Company and its subsidiaries shall be managed and carried out
by the board of directors of the Company (the “Board”, and each member thereof,
a “Director”), in which, unless the Investor otherwise agrees, all Directors
will, upon the consummation of the transactions contemplated hereby (the
“Closing”), be nominated by the Investor.     4. Due Diligence. Upon your
execution of this Letter of Intent and our obtaining approval of this Letter of
Intent by the Board of directors of Investor, we will commence a formal due
diligence process (“Due Diligence Exercise”) which is expected to take
approximately [six] weeks (“Due Diligence Period”). During the Due Diligence
Period and during the time that negotiation and drafting of the Definitive
Agreement (as defined in paragraph 5 below) is in progress, the Company will
allow us and our agents, lawyers, accountants and advisors (“Advisors”) full and
complete access to the Company’s books, records, information and data relating
to the business affairs, financial legal, structural and regulatory conditions
of the Company and its current business of recruiting and placement of
professional technical personnel as well as finance and accountant personnel on
a temporary and permanent basis (“Existing Company Business”). You will use your
best endeavours to ensure that any information provided to us or our Advisors is
accurate and not misleading.

 

During the Due Diligence Period, we will use our reasonable endeavours to
procure the Company’s access to the financial, legal and operational affairs of
the Investor and the Business Cos to enable a comparable due diligence exercise
on the Business Cos to be undertaken by the Company.

 

5. Definitive Agreement. Following completion of the Due Diligence Period (or
earlier, if we are at our sole discretion so decide), and subject to the results
of the Due Diligence being satisfactory to us and the Investor, you will begin
preparation of the legally binding agreement (the “Definitive Agreement”) with
the Closing to occur subject to the events listed in Annexure A hereto and such
other conditions customary to the nature of the acquisition.

 

Nevertheless, execution of the Definitive Agreement will be conditional upon (i)
the Investor being satisfied with the results of the Due Diligence Exercise on
the Company and its subsidiaries; (ii) the Company being satisfied with the
results of the Due Diligence Exercise on Business Cos; and (iii) the Company
having raised Concurrent Equity Financing (as defined in paragraph 6 below) and
the cash proceeds of such Concurrent Equity Financing having been placed in
escrow by the date of execution of the Definitive Agreement, with the terms of
such escrow and of the release of the Concurrent Equity Financing to the Company
being satisfactory to us. The Definitive Agreement shall contain customary
representations, warranties, covenants, undertakings and indemnities, including
by the Company’s principal shareholders, together with any non-competition
agreements required by us relating to the existing Company’s business and
restraints on the disposal by the Company’s principal shareholders of shares in
the Company post-closing for an agreed period.

 

 

 

 

STRICTLY CONFIDENTIAL

 

Closing of the subscription of new shares and, if any, derivative instruments
convertible into shares of the Company and closing of the Concurrent Equity
Financing shall be conducted simultaneously and inter-conditional with every
other condition to be agreed between the Investor and the Company, including but
not limited to those listed in Annexure A hereto.

 

6. Concurrent Equity Financing. Concurrently with the Due Diligence Exercises
and drafting of the Definitive Agreements, the Company shall take steps
necessary to raise equity financing (“Concurrent Equity Financing”) of not less
than US$10,000,000, net of issuing and other expenses.

 

The Concurrent Equity Financing shall in no event result in the percentage
ownership to be held by the Investor (or as it directs) in the Company being
less than 80% of the entire issued and outstanding stock of the Company, on a
fully diluted basis, on Closing.

 

No subscriber to the Concurrent Equity Financing shall obtain any preferential
rights, or rights beyond Closing to, the allotment and issue of additional
shares, or giving them rights in priority to, or in excess of those held by, the
Investor (or as it directs).

 

7. Exclusivity. The parties acknowledge that further evaluation of the possible
acquisition of the Company’s business and assets could result in the Investor
and the Company incurring significant expense. Each party will be required,
among other things, to retain lawyers and accountants and to continue to employ
the services of its consultants and to divert certain of its internal corporate
resources for consideration of the proposed acquisition. In light of these
expenses, and in recognition that the further exploration of the proposed
acquisition will benefit the Company and the Investor, the parties hereby agree
that, for a period extending from the date hereof until the earlier of (i) the
mutual termination of negotiations hereunder, (ii) the signing of the Definitive
Agreement and (iii) the date falling six months from the date of acceptance of
this Letter of Intent (the “Negotiation Period”),

 

  (a) the Company shall grant to the Investor an exclusive right to negotiate
for the transactions contemplated hereby and shall not authorise and shall use
its best efforts not to permit any of its directors, officers, employees, agents
or representatives of the Company or its beneficial owner or his affiliates to
directly or indirectly, solicit, initiate, facilitate or encourage (including by
way of furnishing or disclosing information) any merger, consolidation or other
business combination involving the Company, acquisition of or any other form of
dealing with all or any significant portion of the Company, or inquiries or
proposals concerning or which could reasonably be expected to lead to, any of
the foregoing (an “Acquisition Transaction”) or negotiate, explore or otherwise
communicate in any way with any third party (other than the Investor or its
affiliates) with respect to any Acquisition Transaction or enter into any
agreement, arrangement or understanding requiring it to abandon, terminate or
fail to consummate the proposed transaction with the Investor; and

 

 

 

 

STRICTLY CONFIDENTIAL

 

  (b) the Investor agrees that it shall pursue its due diligence and other
activities in connection with the potential acquisition of the Company in good
faith and with diligence.

 

If either party shall be in breach of the obligations above, then the breaching
party shall be liable to indemnify the non-breaching party against all claims,
liabilities, costs and expenses suffered or incurred therefor, in an aggregate
amount not to exceed US$100,000. The Company shall promptly advise the Investor
of all the material terms and conditions of any inquiries or proposals relating
to an Acquisition Transaction and the identity of the party making any such
inquiry or proposal or on whose behalf such inquiry or proposal is being made.
The Definitive Agreement will incorporate agreements of the parties extending
this undertaking through the Closing date.

 

8. Operation of the Business. The proposed terms and conditions set forth herein
are based upon the assumptions that (i) the Company will continue to maintain
its status as a public reporting company, with its shares available for
quotation and trading at the OTCBB, (ii) it will continue to carry on the
Existing Company Business in the ordinary course of business consistent with the
its past practice, and (iii) its financial position shall not materially
deteriorate from that as at December 31, 2014. Without prejudice to the
generality of the foregoing, the Company shall (a) not enter into or amend any
existing agreements and contracts (otherwise than in the ordinary course of
business) including but not limited to agreements with its directors or officers
or employees, (b) enter into any new transaction or arrangement other than in
the ordinary course of business, (c) issue or agree to issue any shares,
warrants or other securities or loan capital or grant or agree to grant any
option over or right to acquire or convertible into any share or loan capital or
otherwise take any action which may result in the Investor acquiring a
percentage interest in the Company (on a fully diluted basis) lower than that
contemplated in this Letter of Intent or the Company reducing its interest in
any subsidiary, (d) declare pay or make any dividends or other distributions, or
(e) become and remain as the sole legal and beneficial owner of all registrable
and non-registrable intellectual and other intangible property rights (including
but not limited to domain names) created, developed, used or adapted by the
business or operation of the Company. Should the Company decide to proceed
otherwise, the Company shall promptly notify the Investor of its intention to do
so and shall not proceed thereof without prior written consent of the Investor.
    9. Confidentiality

 

  9.1 Each of the Investor and the Company (each, a “Party”) shall not, without
the prior written approval of the other Party, disclose or use for any purpose
as contemplated in this Letter of Intent, the other Party’s Confidential
Information.         9.2 Each Party shall take reasonable steps to ensure that
its employees, servants and agents and any contractors or sub-contractors
engaged for the purpose of the transactions contemplated in this Letter of
Intent, do not make public, disclose or use for any other purpose the other
Party’s Confidential Information.

 

 

 

 

STRICTLY CONFIDENTIAL

 

  9.3 Each Party (in this paragraph, “recipient Party”) shall on demand from the
other Party return to the other Party, or, at the option of the other Party,
destroy, any documents, records or materials supplied by the other Party to the
recipient Party in connection with the transactions contemplated by this Letter
of Intent.         9.4 For the purpose of this Clause 9, “Confidential
Information” means the confidential information of a Party which relate to the
subject matter of this Letter of Intent and the Due Diligence Exercise and
includes information relating to:

 

    (a) the business, financial and operational information and plans of the
Company;             (b) the business, financial and operational information of
the Investor and the Business Cos (which for this purpose shall be deemed and
agreed to be Confidential Information of the Investor);             (c) any
information proprietary to, or otherwise designated in writing as confidential
by, the disclosing Party; and             (d) the subject matter of this Letter
of Intent and/or the Definitive Agreement to be entered into between the Parties
(if any) and the identity of the Parties

 

but excluding any information which:

 

    (a) is in or comes into public domain prior to the disclosure by the
disclosing Party thereof;             (b) is independently developed by the
disclosing Party without breach of this paragraph;             (c) is received
by the disclosing Party without confidentiality limitation from a third party;
or             (d) is required to be disclosed pursuant to a statutory
obligation, the rules and regulations of applicable stock exchanges, any other
federal, state or foreign regulatory agency, FINRA and/or any stock exchange
where the securities of the Company or the Business Cos are or may become
listed, the order of a court of competent jurisdiction or that of a competent
regulatory body.

 

Notwithstanding Clause 9.4(d), the Company acknowledges and agrees that it will,
if required by the Investor and/or the Business Cos, enter into separate
confidentiality agreements with them on such terms as they may require agreeing
to keep confidential, and use only for the purposes of assessing whether to
proceed with the transactions contemplated herein, all information supplied by
them relating to their business affairs, financial, legal and other conditions
of their business, or of which the Company may become aware, pursuant to the Due
Diligence exercise to be carried out by the Company.

 

 

 

 

STRICTLY CONFIDENTIAL

 

10. No Trading. The Investor acknowledges to and agrees with the Company that,
unless and until the information contained herein, in any Definitive Agreement,
or in any other document, instrument, due diligence or other record, or any
other item containing Confidential Information, becomes publicly disclosed as
appropriate, no officer, director, equity owner, partner, employee, contractor
or other person may lawfully engage in purchase and sale transactions of the
equity securities of the Company listed on any stock exchange or other public
market.     11. Public Disclosure. Neither the Investor nor the Company may
issue, approve or make, or cause, permit or suffer any agent or employee thereof
to issue, approve or make, any news release or other public announcement or any
other form of disclosure concerning this Letter of Intent and/or the Definitive
Agreement or any of the content thereof or the identity of the parties thereto
without the prior written consent of the other party. This restriction survives
termination of this Letter of Intent (by reason of breach or entering into of
the Definitive Agreement or otherwise).     12. Costs. Each party shall be
solely responsible for bearing their own costs and expenses incurred in relation
to this Letter of Intent and the transactions contemplated herein, including the
costs of the Due Diligence exercise to be undertaken by it, whether or not the
Definitive Agreement is entered into.     13. Governing Law. This Letter of
Intent shall be governed by, and construed in accordance with the laws of New
York without regard to the principles of conflicts of laws applied thereby, and
shall supersede any and all prior written or oral agreements between the parties
hereto. No change, modification, alteration, or addition to any provision of
this Letter of Intent shall be binding unless in writing and signed by an
authorised representative of each of the parties hereto.     14. Counterparts.
Acceptance of this Letter of Intent may be executed in any number of
counterparts, each of which when delivered shall be deemed an original and all
of which together shall constitute one and the same document. Signatures may be
made by facsimile transmission.     15. Binding / Non-Binding Effect. Except for
this paragraph and the provisions of paragraphs 7 through 14 (the “Binding
Provisions”), this Letter of Intent and all discussions and negotiations
relating to the proposed transactions are not intended to constitute a binding
agreement or enforceable rights for obligations between the parties, but
reflects only the interest of the parties to proceed with the negotiation of the
transactions described above. All references herein to the parties’ obligations
and commitments (except as set out in the Binding Provisions) shall be
interpreted to mean intended obligations and commitments. Neither party shall
have any liability to the other party if a party fails to proceed with the
transaction for any reason; provided, however, that nothing herein shall relieve
a party of any liability for breach of any of the binding provisions.

 

 

 

 

STRICTLY CONFIDENTIAL

 

The basic terms and conditions as outlined above are open for acceptance by
having one copy of this Letter of Intent signed and returned to the Investor on
or before March 15, 2015, beyond which the same shall automatically lapse and
(save the Binding Provisions) cease to be in effect. We sincerely look forward
to working with you on this transaction with the strong belief that it will be
mutually beneficial for all parties involved.

 

    We, the undersigned, hereby acknowledge and confirm our acceptance to this
Letter of Intent.      

Yours sincerely,

For and on behalf of

ZONE USA, INC.

          /s/ Eamon P.M. Egan    Name: Eamon P.M. Egan    For and on behalf of
Title: President   ST. JOSEPH, INC.  Date: Feb 26, 2015           /s/ GERALD
MCILHARGEY       Name: GERALD MCILHARGEY       Title: President       Date: Feb
26, 2015

 

 

 

 

STRICTLY CONFIDENTIAL

 

ANNEX A

 

Conditions Precedent

 

(in this Annexure A, any reference to “Company” shall mean each of the Company
and any of its subsidiaries)

 

(i) Investor having satisfied themselves with the results of its financial,
operational and legal due diligence on the Company and its subsidiaries;    
(ii) the Company having satisfied itself with the results of their financial,
operational and legal due diligence on Business Cos;     (iii) approval from the
board of directors (or its designated committee) and the equity holders of the
Investor (and their respective holding companies, if so required) has been
obtained;     (iv) approval from the Board of Managers (or their designated
committees) and the equity holders of the Business Cos (if so required) has been
obtained;     (v) approval from the board of directors (or its designated
committee) and the equity holders of the Company (if so required) has been
obtained;     (vi) all necessary regulatory approvals to enter into and
consummate the transactions provided in the Definitive Agreement shall have been
obtained, and all applicable publication and other requirements under the
applicable laws, rules and regulations have been fully satisfied or complied
with, as applicable; and     (vii) employment contracts with the key people of
the Company on terms satisfactory to the Investor and the Company (and which
include customary confidentiality, irrevocable assignment of intellectual
property, non-solicitation and non-competition covenants) have been executed.

 

 

 

 

